     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 1 of 9

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    STEVEN ERIC GOULD,                                  No. 2:18-cv-1981-JAM-EFB P
10                        Plaintiff,
11            v.                                          ORDER
12    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
13    REHABILITATION, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

17   42 U.S.C. § 1983. His initial complaint alleged that defendants acted with deliberate indifference

18   toward his serious medical needs. ECF No. 1. The court screened that complaint and found that,

19   as articulated, it failed to state a cognizable claim. ECF No. 13. Plaintiff was given leave to

20   amend (id.), and he has now submitted an amended complaint (ECF No. 16) which the court must

21   screen. Plaintiff also requests the appointment of counsel (ECF No. 17).

22                                                  Screening

23           I.      Legal Standards

24           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

25   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

26   which relief may be granted, or seeks monetary relief against an immune defendant.

27           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,

28   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
                                                         1
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 2 of 9

 1   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 2   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 3   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 4   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 5   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 6   relief above the speculative level on the assumption that all of the complaint's allegations are
 7   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
 8   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
 9   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
10           In reviewing a complaint under this standard, the court must accept as true the allegations
11   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976),
12   construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in the
13   plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy
14   the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2)
15   “requires a complaint to include a short and plain statement of the claim showing that the pleader
16   is entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds
17   upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
18           II.     Analysis
19                   A.      Background
20           Through his amendment, plaintiff added Nurse Martha Travino as a defendant and alleged
21   additional facts in support of his claim against defendant Doctor Renee Smith.
22           In the operative First Amended Complaint (ECF No. 16), plaintiff alleges that between
23   November 8, 2017 and January 24, 2018 defendant Doctor Renee Smith was deliberately
24   indifferent to his medical needs by failing to address his need for surgery and pain management.
25   ECF No. 16 at 5. In support of this assertion, plaintiff alleges that defendant Smith ignored
26   previous recommendations by several other doctors which interfered with treatment necessary for
27   plaintiff to avoid long-term injury. Id. Plaintiff states further that defendant Smith was aware of
28   his need for hand surgery and of the fact that plaintiff was in serious pain resulting from his
                                                          2
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 3 of 9

 1   injuries including “fractures, broken bones, [and] misalignment of wrist at the radius and ulna
 2   bones.” Id. Additionally, plaintiff contends that with full knowledge of plaintiff’s injuries and
 3   resulting pain, defendant Smith did not prescribe plaintiff the requested narcotic pain medication
 4   and repeatedly ignored his requests for surgical intervention which was at the recommendation of
 5   his previous doctor. Id. Last, plaintiff claims that as a result of defendant Smith’s “repeated
 6   delays” (id. at 12) he has suffered “unnecessary pain which [has] caused improper healing [and]
 7   deformities which led to a permanent injury” (id.). Plaintiff asserts that these facts allege
 8   deliberate indifference by defendant Smith such that his Eighth Amendment rights were violated.
 9   Id. at 6.
10           Next, plaintiff alleges deliberate indifference to his medical needs against defendant Nurse
11   Martha Travino. ECF No. 16 at 8. Plaintiff asserts that defendant Travino violated his
12   constitutional rights when she removed his cast in compliance with defendant Smith’s orders. Id.
13   at 8. Plaintiff contends that defendant Travino forcefully removed the cast by tugging and pulling
14   on his already injured arm while “smil[ing] as if she enjoyed watching plaintiff suffer.” Id. at 8-
15   9. Plaintiff further asserts that by “avoiding and ignoring the urgent medical care needs” (id.)
16   defendant Travino’s actions constituted deliberate indifference sufficient to support a finding that
17   his Eighth Amendment rights were violated (id. at 8).
18                  B.      Discussion
19           Plaintiff’s complaint, as now articulated, states a cognizable Eighth Amendment claim
20   against defendant Renee Smith but fails to state cognizable claims against defendants CDCR1 and
21   Martha Travino.
22           As an initial matter, no claim for monetary damages may proceed against defendant
23   CDCR insofar as it is a state agency and, therefore, immune from suit under the Eleventh
24   Amendment. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989); Lucas v. Dep’t
25   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (holding that prisoner’s Eighth
26
             1
27             CDCR appears in the caption of the complaint, but is not listed among the defendants.
     Thus, it is unclear whether plaintiff is pursuing any claim against CDCR. Out of an abundance of
28   caution, the court will address the possibility in this screening order.
                                                          3
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 4 of 9

 1   Amendment claims against CDCR for damages and injunctive relief were barred by Eleventh
 2   Amendment immunity); Penhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)
 3   (Eleventh Amendment immunity extends to state agencies).
 4          Second, plaintiff contends that defendants Smith and Travino were deliberately indifferent
 5   to his medical needs in violation of his Eighth Amendment rights under 42 U.S.C. § 1983. To
 6   prevail on a section 1983 claim for violation of the Eighth Amendment based on inadequate
 7   medical care, plaintiff must establish “acts or omissions sufficiently harmful to evidence
 8   deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).
 9   He must show both that his medical needs were objectively serious, and that defendants possessed
10   a sufficiently culpable state of mind. Wilson v. Seiter, 501 U.S. 294, 297–99 (1991); McKinney v.
11   Anderson, 959 F.2d 853, 854 (9th Cir. 1992). A serious medical need is one that significantly
12   affects an individual’s daily activities, an injury or condition a reasonable doctor or patient would
13   find worthy of comment or treatment, or the existence of chronic and substantial pain. See, e.g.,
14   McGuckin v. Smith, 974 F.2d 1050, 1059–60 (9th Cir.1992), overruled on other grounds by WMX
15   Techs. v. Miller, 104 F.2d 1133, 1136 (9th Cir. 1997) (en banc). Plaintiff has alleged facts
16   reasonably sufficient to establish a serious medical need. Significantly, plaintiff’s asserts that the
17   delay in surgery is a result of defendant Smith’s failure to properly evaluate his injuries and
18   prescribe the proper treatment. ECF No. 16 at 12. He also claims that defendant Smith ignored
19   his repeated requests for narcotic pain medication. Id. Plaintiff argues that Smith’s deliberately
20   indifferent treatment caused his arm to become deformed and led to permanent injury. Id. For
21   the reasons stated above, plaintiff has alleged a serious medical need.
22          As such, the court must determine whether plaintiff has sufficiently alleged that defendant
23   Smith acted with deliberate indifference. For a prison official’s response to a serious medical
24   need to be deliberately indifferent, the official must “ ‘know[ ] of and disregard[ ] an excessive
25   risk to inmate health.’ ” Peralta v. Dillard, 744 F.3d 1076, 1082 (9th Cir. 2014) (en banc)
26   (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Further, inadequate treatment due to
27   medical malpractice, negligence, or even gross negligence, does not rise to the level of a
28   constitutional violation. See Wilson v. Seiter, 501 U.S. 294, 297 (1991) (quoting Estelle, 429 U.S.
                                                        4
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 5 of 9

 1   at 105-06)); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). Here, plaintiff’s medical
 2   claims appear to be distinguishable from mere negligence or medical malpractice and evidence
 3   that defendant Smith knew of and disregarded a substantial risk of harm regarding plaintiff’s
 4   medical condition. Plaintiff’s allegation, for instance, that he notified defendant Smith during a
 5   video conference that he had previously been scheduled for surgery while in the custody of the
 6   Orange County Sheriff’s Department, but that defendant Doctor proceeded to instruct defendant
 7   Travino to remove the cast, without looking at plaintiff’s x-rays or examining his injuries in
 8   person, provides indication that the defendant knew this decision might be risky or dangerous to
 9   plaintiff’s health but disregarded the risk in her recommendation to forgo immediate surgery.
10   ECF No. 16 at 7.
11          Plaintiff’s allegations in the First Amended Complaint (ECF No. 16) provide an inference
12   that defendant Smith’s actions went beyond mere difference in medical opinion and rose to the
13   level of deliberate indifference. It is well established that “a mere difference of medical opinion
14   . . . [is] insufficient, as a matter of law, to establish deliberate indifference.” See Toguchi v.
15   Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (alterations in original) (citation omitted).2
16   However, in appropriate cases, a prisoner may state a claim of deliberate indifference to medical
17   needs based on a difference of medical opinion. To do so, the prisoner must show that “the
18   course of treatment the doctors chose was medically unacceptable under the circumstances,” and
19   that they “chose this course in conscious disregard of an excessive risk to [the prisoner’s] health.”
20   Jackson, 90 F.3d at 332 (citations omitted). Under this rule, denying an inmate a surgery without
21   performing an honest or sufficient medical evaluation of the patient might constitute deliberate
22   indifference. Id. Here, the allegations, taken as true, are sufficient on screening to state an Eighth
23   Amendment claim against defendant Smith.
24
            2
               See also Estelle, 429 U.S. at 107; Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir.
25   2016) (citation omitted); Colwell v. Bannister, 763 F.3d 1060, 1068 (9th Cir. 2014) (citation
26   omitted); Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citation omitted); Jackson v.
     McIntosh, 90 F.3d 330, 332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)
27   (citing cases); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981); Randall v. Wyrick, 642
     F.2d 304, 308 & n.9 (9th Cir. 1981) (citing cases); Mayfield v. Craven, 433 F.2d 873, 874 (9th
28   Cir. 1970) (per curiam); Stiltner v. Rhay, 371 F.2d 420, 421 n.3 (9th Cir. 1967).
                                                       5
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 6 of 9

 1           By contrast, plaintiff’s Eighth Amendment claim against defendant Travino, as currently
 2   articulated, is not cognizable. The complaint does not allege that defendant Travino had a
 3   culpable state of mind or explain why her conduct rose to the level of deliberate indifference.
 4   The Supreme Court has held that a prison official violates the Eighth Amendment only where he
 5   possesses a “sufficiently culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994).
 6   That state of mind is one of deliberate indifference to inmate health or safety. Id. Generally,
 7   defendants are “deliberately indifferent to a prisoner's serious medical needs when they deny,
 8   delay, or intentionally interfere with medical treatment.” Hallett v. Morgan, 296 F.3d 732, 744
 9   (9th Cir. 2002); Lolli v. County of Orange, 351 F.3d 410, 419 (9th Cir. 2003). Plaintiff explicitly
10   states that defendant Travino removed his cast “under direction of defendant Renee Smith (a
11   medical doctor).” ECF No. 16 at 8. While the allegations that defendant Travino “did forcefully
12   remove” (id.) the cast “by tugging and pulling off the cast” (id. at 9) causing further pain to
13   plaintiff’s arm give pause, it is difficult to conclude that the actions of a Registered Nurse
14   operating in compliance with doctor’s orders could rise to the level of deliberate indifference
15   under this rule. C.f. Wakefield v. Thompson, 177 F.3d 1160, 1165 (9th Cir.1999) (Following
16   Estelle, we have held that a prison official acts with deliberate indifference when he ignores the
17   instructions of the prisoner’s treating physician or surgeon). Had defendant Travino removed the
18   cast against the doctor’s orders, a claim of deliberate indifference may be possible. However,
19   given that defendant Travino was simply following defendant Smith’s orders3, it is not possible to
20   conclude that she possessed a culpable state of mind constituting deliberate indifference.
21                                             Leave to Amend
22           Plaintiff may choose to proceed only with his deliberate indifference claim against
23   defendant Smith. Alternatively, he may choose to amend his complaint again to state (if he can) a
24   cognizable claim against defendant Travino.
25   /////
26           3
             The court notes that there may be rare instances in which a doctor’s orders are so
27   obviously medically suspect that a subordinate could exhibit deliberate indifference merely by
     complying with them. Smith’s alleged orders to defendant Travino in this case do not rise to that
28   level.
                                                      6
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 7 of 9

 1             He is cautioned that any amended complaint must identify as a defendant only persons
 2   who personally participated in a substantial way in depriving him of his constitutional rights.
 3   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation
 4   of a constitutional right if he does an act, participates in another’s act or omits to perform an act
 5   he is legally required to do that causes the alleged deprivation). Plaintiff may also include any
 6   allegations based on state law that are so closely to his federal allegations that “the form the same
 7   case or controversy.” See 28 U.S.C. § 1367(a).
 8             The amended complaint must also contain a caption including the names of all defendants.
 9   Fed. R. Civ. P. 10(a).
10             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
11   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
12   against more than one defendant. Id.
13             Any amended complaint must be written or typed so that it is complete in itself without
14   reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
15   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
16   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
17   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
18   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
19   1967)).
20             Any amended complaint should be as concise as possible in fulfilling the above
21   requirements. Red. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
22   background which has no bearing on his legal claims. He should also take pains to ensure that his
23   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
24   and organization. Plaintiff should carefully consider whether each of the defendants he names
25   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
26   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
27   /////
28   /////
                                                         7
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 8 of 9

 1                                    Request for Appointment of Counsel
 2           District courts lack authority to require counsel to represent indigent prisoners in section
 3   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional
 4   circumstances, the court may request an attorney to voluntarily to represent such a plaintiff. See
 5   28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.
 6   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional
 7   circumstances” exist, the court must consider the likelihood of success on the merits as well as the
 8   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues
 9   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). Having considered those factors,
10   the court finds there are no exceptional circumstances in this case. Thus, the court declines to
11   appoint counsel in this case.
12                                                 Conclusion
13           Accordingly, it is ORDERED that:
14           1.   Plaintiff’s complaint alleges, for screening purposes, a viable Eighth Amendment
15                deliberate indifference claim against defendant Renee Smith.
16           2. All other claims are dismissed with leave to amend within 30 days from the date of
17                service of this order. Plaintiff is not obligated to amend his complaint.
18           3. Plaintiff’s request for the appointment of counsel (ECF No. 17) is denied.
19           4. Within thirty days plaintiff shall return the notice below advising the court whether he
20                elects to proceed with the cognizable claim or file an amended complaint. If the
21                former option is selected and returned, the court will enter an order directing service at
22                that time.
23           5. Failure to comply with any part of this this order may result in dismissal of this action.
24   DATED: February 11, 2020.
25

26

27

28
                                                          8
     Case 2:18-cv-01981-JAM-EFB Document 21 Filed 02/12/20 Page 9 of 9

 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT
 6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8    STEVEN ERIC GOULD,                                 No. 2:18-cv-1981 JAM EFB P
 9                         Plaintiff,
10             v.                                        NOTICE OF SUBMISSION OF
                                                         DOCUMENTS
11    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
12    REHABILITATION, et al.,
13                         Defendants.
14

15            In accordance with the court’s Screening Order, plaintiff hereby elects to:
16

17
              (1) ______     proceed only with Eighth Amendment claim against defendant Smith;
18

19
     OR
20
              (2) ______     delay serving any defendant and files an amended complaint.
21

22
                                                            _________________________________
23
                                                                           Plaintiff
24
     Dated:
25

26

27

28
                                                        9
